Name: Council Regulation (EEC) No 3548/80 of 22 December 1980 concerning the conclusion of an Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: Europe;  executive power and public service;  international affairs;  European construction
 Date Published: nan

 No L 371 /56 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3548/80 of 22 December 1980 concerning the conclusion of an Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden the Agreement between the European Economic Community and the Kingdom of Sweden - is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas, by way of derogation from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden (*), the methods of administrative cooperation laid down in that Protocol should be applied to the products included in List C annexed thereto and the Agreement in the form of an exchange of letters negotiated to this effect approved, Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement for the purpose of binding the Community . HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER H OJ No L 300 , 31 . 12 . 1972, p. 97 .